Execution Version


AMENDMENT NO. 5 TO CREDIT AGREEMENT
This Amendment No. 5 to Credit Agreement (this “Amendment”) dated as of February
20, 2018 (the “Effective Date”) is among Lilis Energy, Inc. (the “Borrower”),
certain subsidiaries of the Borrower party hereto (each, a “Guarantor” and
collectively, the “Guarantors”), Wilmington Trust, National Association, as
administrative agent (the “Administrative Agent”), Värde Partners, Inc.,
(“Värde”) in its capacity as the Lead Lender (as defined in the Credit Agreement
(as defined below)) and the other Lenders (as defined below) party hereto.
INTRODUCTION
Whereas, the Borrower, the Guarantors, the Administrative Agent, Värde as the
Lead Lender (as defined therein) and the other lenders party thereto from time
to time (the “Lenders”) are parties to that certain Credit Agreement dated as of
April 26, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).
Whereas, the Borrower has requested that Administrative Agent and the Lenders
amend the Credit Agreement in certain respects as set forth herein, and the
Administrative Agent and the Lenders have agreed to the foregoing, on the terms
and conditions set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Defined Terms; Other Definitional Provisions. As used in this
Amendment, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, unless expressly provided
to the contrary. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of and Schedules and Exhibits to this Amendment, unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Amendment shall refer to this Amendment as a
whole and not to any particular provision of this Amendment. The term
“including” means “including, without limitation”. Paragraph headings have been
inserted in this Amendment as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Amendment and
shall not be used in the interpretation of any provision of this Amendment.
Section 2.    Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 4 below, and in reliance on the
representations and warranties contained in Section 3 below, the Credit
Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
“Amendment No. 5 Effective Date” means February 20, 2018.
(b)    Section 6.09 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (b), (ii) replacing “.” at the end of clause
(c) with “; and”, and (iii) adding a new clause (d) as set forth below:
(d)    at any time on or after the Amendment No. 5 Effective Date, the Borrower
may repurchase shares of its common stock for an aggregate purchase price not to
exceed $10,000,000;




1

--------------------------------------------------------------------------------




provided that the Borrower may not purchase any of its common stock pursuant to
this clause (d) that is owned by any (A) Affiliate of the Borrower or current
employee, officer, or director of the Borrower or any Affiliate thereof and/or
(B) former employee, former officer or former director of the Borrower or any
Affiliate thereof unless such purchase made pursuant to this clause (B) is at a
market price and on arm's length terms.
Section 3.    Representations and Warranties. Each Credit Party hereby
represents and warrants that: (a) after giving effect to this Amendment, the
representations and warranties contained in Article III of the Credit Agreement
and in each other Loan Document are true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of the Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects, as of such earlier date;
(b) after giving effect to this Amendment, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Amendment are
within the corporate or limited liability company power and authority of such
Credit Party and have been duly authorized by appropriate corporate or limited
liability company action and proceedings; (d) this Amendment constitutes the
legal, valid, and binding obligation of such Credit Party enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; (e) there are no
governmental or other third party consents, licenses and approvals required in
connection with the execution, delivery, performance, validity and
enforceability of this Amendment; and (f) the Liens under the Loan Documents are
valid and subsisting and secure the Credit Parties’ obligations under such Loan
Documents.
Section 4.    Conditions to Effectiveness. This Amendment shall become effective
on the Effective Date and enforceable against the parties hereto upon the
satisfaction of the following conditions precedent:
(a)    the Administrative Agent and the Lead Lender shall have received this
Amendment duly executed by the Borrower, the Guarantors, the Administrative
Agent, the Lenders party hereto (which constitute all Lenders party to the
Credit Agreement) and the Lead Lender;
(b)    the Borrower shall have paid on or about the Effective Date all costs and
expenses which are payable pursuant to Section 10.03 of the Credit Agreement and
which have been invoiced no later than one Business Days prior to the date
hereof; and
(c)    the Lead Lender and the Administrative Agent shall have received executed
copies of any amendments to the Permitted First Lien Credit Agreement executed
on or about the date hereof.
Section 5.    Acknowledgments and Agreements.
(a)    Each Credit Party acknowledges that on the date hereof, all outstanding
Obligations are payable in accordance with their terms and each Credit Party
waives any defense, offset, counterclaim or recoupment, in each case existing on
the date hereof, with respect to such Obligations. Each Credit Party does hereby
adopt, ratify, and confirm the Credit Agreement and acknowledges and agrees that
the Credit Agreement is and remains in full force and effect, and each Credit
Party acknowledges and agrees that its respective liabilities and obligations
under the Credit Agreement are not impaired in any respect by this Amendment.




2

--------------------------------------------------------------------------------




(b)    This Amendment is a Loan Document for the purposes of the provisions of
the other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
Section 6.    Reaffirmation of Guaranty. Each Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Credit Agreement are
in full force and effect and that each Guarantor continues to unconditionally
and irrevocably, jointly and severally, guarantee the full and punctual payment,
when due, whether at stated maturity or earlier by acceleration or otherwise, of
all of the Obligations, and its execution and delivery of this Amendment does
not indicate or establish an approval or consent requirement by the Guarantors
in connection with the execution and delivery of amendments, consents or waivers
to the Credit Agreement or any of the other Loan Documents.
Section 7.    Reaffirmation of Liens. Each Credit Party (a) is party to certain
Security Documents securing and supporting the Obligations under the Loan
Documents, (b) represents and warrants that it has no defenses to the
enforcement of the Security Documents and that according to their terms the
Security Documents will continue in full force and effect to secure the
Obligations under the Loan Documents, as the same may be amended, supplemented,
or otherwise modified, and (c) acknowledges, represents, and warrants that the
liens and security interests created by the Security Documents are valid and
subsisting and create an acceptable security interest in the collateral to
secure the Obligations under the Loan Documents, as the same may be amended,
supplemented, or otherwise modified.
Section 8.    Counterparts. This Amendment may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
or other electronic transmission of an executed counterpart of this Amendment
shall be deemed to constitute due and sufficient delivery of such counterpart.
Section 9.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.
Section 10.    Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.
Section 11.    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York. Section 10.09 of the
Credit Agreement is hereby incorporated by reference herein mutatis mutandis.
Section 12.    Instruction to Administrative Agent. The Lenders hereby (i)
authorize and instruct the Administrative Agent to execute and deliver this
Amendment and that certain Letter Agreement, dated as of the date hereof, by and
between the Administrative Agent and Riverstone Credit Management LLC and (ii)
acknowledge and agree that the instruction set forth in this Section 12
constitutes an instruction from the Lenders under the Loan Documents, including
Section 9.03 and Section 9.04 of the Credit Agreement.
Section 13.    RELEASE. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases,
acquits, and forever discharges each Secured Party, its respective successors
and assigns, officers, directors, employees, representatives, trustees,
attorneys, agents and




3

--------------------------------------------------------------------------------




affiliates (collectively the “Released Parties” and individually a “Released
Party”) from any and all actions, claims, demands, causes of action, judgments,
executions, suits, debts, liabilities, costs, damages, expenses or other
obligations of any kind and nature whatsoever, direct and/or indirect, at law or
in equity, whether now existing or hereafter asserted, whether absolute or
contingent, whether due or to become due, whether disputed or undisputed,
whether known or unknown (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY) (collectively, the “Released Claims”), for or because of
any matters or things occurring, existing or actions done, omitted to be done,
or suffered to be done by any of the Released Parties, in each case, on or prior
to the Effective Date and are in any way directly or indirectly arising out of
or in any way connected to any of this Amendment, the Credit Agreement, any
other Loan Document, or any of the transactions contemplated hereby or thereby
(collectively, the “Released Matters”). Each Credit Party, by execution hereof,
hereby acknowledges and agrees that the agreements in this Section 13 are
intended to cover and be in full satisfaction for all or any alleged injuries or
damages arising in connection with the Released Matters herein compromised and
settled. Each Credit Party hereby further agrees that it will not sue any
Released Party on the basis of any Released Claim released, remised and
discharged by the Credit Parties pursuant to this Section 13. In entering into
this Amendment, each Credit Party consulted with, and has been represented by,
legal counsel and expressly disclaim any reliance on any representations, acts
or omissions by any of the Released Parties and hereby agrees and acknowledges
that the validity and effectiveness of the releases set forth herein do not
depend in any way on any such representations, acts and/or omissions or the
accuracy, completeness or validity hereof. The provisions of this Section 13
shall survive the termination of this Amendment, the Credit Agreement and the
other Loan Documents and payment in full of the Obligations.
Section 14.    Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
(a)    [The remainder of this page has been left blank intentionally.]




4

--------------------------------------------------------------------------------





EXECUTED to be effective as of the date first above written.
 
BORROWER:
LILIS ENERGY, INC.
By:        
Name: Joseph C. Daches
Title: EVP, Chief Financial Officer and Treasurer
 
GUARANTORS:
BRUSHY RESOURCES, INC. 
HURRICANE RESOURCES LLC
LILIS OPERATING COMPANY, LLC
IMPETRO OPERATING, LLC
IMPETRO RESOURCES, LLC


By:        
Name: Joseph C. Daches
Title: Chief Financial Officer and Treasurer








ADMINISTRATIVE AGENT:
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent
By:    
Name: Alisha Clendaniel    
Title: Assistant Vice President    
LEAD LENDER:
VÄRDE PARTNERS, INC.




By:    
Name: Markus Specks    
Title: Managing Director    




























SEVERALLY AND NOT JOINTLY FOR EACH ENTITY LISTED BELOW:


By:____________________________
Name: Markus Specks
Title: Managing Director


THE VÄRDE FUND VI-A, L.P.
By Värde Investment Partners G.P., LLC, Its General Partner
By Värde Partners, L.P., Its Managing Member
By Värde Partners, Inc., Its General Partner


VÄRDE INVESTMENT PARTNERS, L.P.
By Värde Investment Partners G.P., LLC, Its General Partner
By Värde Partners, L.P., Its Managing Member
By Värde Partners, Inc., Its General Partner


THE VÄRDE FUND XI (MASTER), L.P.
By Värde Fund XI G.P., LLC, Its General Partner
By Värde Partners, L.P., Its Managing Member
By Värde Partners, Inc., Its General Partner


VÄRDE INVESTMENT PARTNERS (OFFSHORE) MASTER, L.P.
By Värde Investment Partners G.P., LLC, Its General Partner
By Värde Partners, L.P., Its Managing Member
By Värde Partners, Inc., Its General Partner


THE VÄRDE SKYWAY MASTER FUND, L.P.
By The Värde Skyway Fund G.P., LLC, Its General Partner
By Värde Partners, L.P., Its Managing Member
By Värde Partners, Inc., Its General Partner


THE VÄRDE FUND XII (MASTER), L.P.
By The Värde Fund XII G.P., L.P., Its General Partner
By: The Värde Fund XII UGP, LLC, its General Partner
By Värde Partners, L.P., Its Managing Member
By Värde Partners, Inc., Its General Partner




Signature Page to Amendment No. 5 to Credit Agreement